Case 1:12-cv-06440-NG Document 59 Filed 11/01/18 Page 1 of 4 PageID #: 1956



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA, THE
 STATES OF CALIFORNIA, COLORADO,
 CONNECTICUT, DELAWARE, DISTRICT            Case No.: 12-CV-06440(NG)(LB)
 OF COLUMBIA, FLORIDA, GEORGIA,
 HAWAII, ILLINOIS, INDIANA, IOWA,
 LOUISIANA, MARYLAND,                       FILED UNDER SEAL
 MASSACHUSETTS, MICHIGAN,
 MINNESOTA, MONTANA, NEVADA,
 NEW HAMPSHIRE, NEW JERSEY, NEW
 MEXICO, NEW YORK, NORTH
 CAROLINA, OKLAHOMA, RHODE
 ISLAND, TENNESSEE, TEXAS,
 VERMONT, VIRGINIA, WASHINGTON,
 WISCONSIN, THE CITY OF CHICAGO,
 AND THE CITY OF NEW YORK ex rel.
 OMNI HEALTHCARE INC.,

                              Plaintiffs,

             v.

 MCKESSON CORPORATION,
 MCKESSON SPECIALTY CARE
 DISTRIBUTION CORPORATION,
 MCKESSON SPECIALTY DISTRIBUTION
 LLC, MCKESSON SPECIALTY CARE
 DISTRIBUTION JOINT VENTURE, L.P.,
 ONCOLOGY THERAPEUTICS NETWORK
 CORPORATION, ONCOLOGY
 THERAPEUTICS NETWORK JOINT
 VENTURE, L.P., US ONCOLOGY, INC.,
 and US ONCOLOGY SPECIALTY, L.P.,

                             Defendants.




              OMNI HEALTHCARE INC.’S SUR-REPLY IN FURTHER
              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 1:12-cv-06440-NG Document 59 Filed 11/01/18 Page 2 of 4 PageID #: 1957



           Recognizing that this case and Underwood allege two entirely separate fraudulent schemes,

 Defendants1 conjure up a new theory that is even more over-reaching and unsupported than their

 original argument: namely, that the recently unsealed complaint in United States ex rel. Mullen v.

 AmerisourceBergen Corp., No. 10-4856 (E.D.N.Y.), and Underwood together, constitute

 allegations of industry-wide fraud that immunize any other potential defendants, such as

 McKesson, from liability for overfill fraud. No statutory or case law supports this theory.

           The only case Defendants cite to support this theory, United States ex. Rel. Bartz v.

 Ortho/McNeil Pharm. Inc., 856 F. Supp. 2d. 253 (D. Mass, 2012), is completely inapposite. In

 Bartz, a later-filed action was found to be barred by first-filed actions that alleged exactly the same

 fraudulent scheme by the same defendant, i.e., that Johnson & Johnson had illegally paid kickbacks

 to induce wholesalers to purchase Risperdal. In that context, adding additional facts or additional

 recipients of the kick-backs added nothing to the fundamental claims.

           In this case, in contrast, Mullen, like Underwood, alleged an entirely separate fraud. Mullen

 was based on the knowledge of an AmerisourceBergen Corporation (“ABC”) insider, who details

 a fraudulent scheme perpetrated exclusively by ABC-affiliated defendants. It outlines how ABC’s

 “pharmacy” in Dothan, Alabama engaged in illegal overfill extractions and repackaging (ECF No.

 55-11 ¶¶ 184-213), and how ABC was uniquely situated to effectuate its alleged scheme because:

 “ABC is the only major wholesaler who owns an oncology distributor (OSC), an oncology GPO

 (ION), and a purported oncology ‘pharmacy’ (MII).” (id. ¶ 167)(emphasis added).2 It is in this

 context – noting how unique ABC is in terms of this three-horizontal-layer industry ownership,

 that Mullen drops a mere footnote to further emphasize this point saying: “Even now, McKesson



 1
     Terms undefined herein are accorded the definitions given in Omni’s opposition.
 2
     See also id. ¶¶ 3 and 166 (same); also id. ¶¶ 150, 161-64, 191.
                                                  1
Case 1:12-cv-06440-NG Document 59 Filed 11/01/18 Page 3 of 4 PageID #: 1958



 is the only wholesaler besides ABC who jointly owns a GPO (National Oncology Alliance) and a

 distributor (OTN),” (id. ¶ 167 n. 2). Mullen merely identifies McKesson as one of countless

 competitors. It does not allege that McKesson owns a pharmacy, and in no way suggests that

 McKesson (or anyone else in the industry) engaged in the wrongdoing. None of Omni’s McKesson

 Defendants (or other McKesson affiliates) were defendants in Mullen, nor were they identified as

 unnamed co-conspirators. Indeed, not one paragraph in the 387-paragraph 135-page complaint

 even hints that any McKesson-affiliated entity defrauded the government or that there was some

 kind of industry-wide fraud. If anything, the Mullen complaint ensures that the government would

 focus its investigation exclusively on the ABC defendants.

        The other cases Defendants cite also do not support Defendants’ theory that Underwood

 and Mullen together somehow bar any overfill claims being made against any other defendants.

 In United States ex rel. Bane v. Life Care Diagnostics, No. 06-467, 2008 WL 4853599, at *2-6

 (M.D. Fla. Nov. 10, 2008), the court addressed successive actions by the same relator against four

 of the same defendants, and “even though [the relator] neglected to name [the moving defendant]

 as a party to the first action,” the first complaint contained numerous allegations of wrongdoing

 against the newly named, moving defendant, and the “actions [were] nearly identical, paragraph

 for paragraph.” In United States v. Medco Health Solutions, Inc., 2017 WL 63006, at *11 (D. Del.

 Jan. 5, 2017), the court applied the first-to-file rule to dismiss a newly named defendant who was

 sued along with two of the original defendants because the new defendant was “expressly

 identified” in the first complaint as a member of the conspiracy and mentioned “no fewer than fifty

 times.” (emphasis added). And in United States ex rel. Szymoniak v. ACE Securities Corp., 2014

 WL 1910876, at *1, *2, *4-5 (D.S.C. May 12, 2014), the court dismissed a second action by the

 same relator against many of the original fifteen defendants plus some additional defendants, all


                                               2
Case 1:12-cv-06440-NG Document 59 Filed 11/01/18 Page 4 of 4 PageID #: 1959



 of whom were the trustees, servicers, or depositors of the trusts at issue in the first action, where

 the second action alleged “most, if not all, [of the same] essential or material facts” as the first

 action which, in turn, had alleged “a wide-spread pattern and practice of forging [mortgage

 assignment] documents” that “tainted foreclosures in South Carolina and nationwide”).3

        In sum, neither Underwood nor Mullen, whether read separately or together, bar this qui

 tam action, because this case alleges a fraud entirely distinct from the fraud alleged in those cases.

                                           CONCLUSION

        For the foregoing reasons and those stated in Omni’s opposition, Omni respectfully

 requests that this Court deny Defendants’ motion to dismiss.

 Dated: November 1, 2018

                                                       Respectfully submitted,


                                                        BOIES SCHILLER FLEXNER LLP

                                                    By: /s/ George F. Carpinello
                                                        George F. Carpinello
                                                        Teresa A. Monroe
                                                        30 South Pearl Street
                                                        Albany, New York 12207
                                                        Phone: (518) 434-0600
                                                        Fax: (518) 434-0665

                                                         Courtney R. Rockett
                                                         Lisa Sokolowski
                                                         333 Main Street
                                                         Armonk, New York 10504
                                                         Phone: (914) 749-8200
                                                         Fax: (914) 749-8300


                                                       Counsel for Relator Omni Healthcare, Inc.


 3
   See also Opp. 14-15 (discussing Grynberg and Hampton), 15 n.11 (discussing Medco,
 Szymoniak, Powell, and Lisitza).
                                                3
